PADOVA,
member,
To the Honorable Chief Justice and Justices of the Supreme Court of Pennsylvania:
Pursuant to rule 218(c)(5) of the Pennsylvania Rules of Disciplinary Enforcement, the disciplinary board of the Supreme Court of Pennsylvania herewith submits its findings and recommendations to your Honorable Court with respect to this petition for reinstatement.
HISTORY
Petitioner, [ ], was disbarred by order of the Supreme Court dated October 7, 1975, for reasons set forth in its opinion reported at 463 Pa. 472, 345 A.2d 616 (1975).
*174On November 11, 1981, petitioner filed a petition for reinstatement which received favorable consideration from both the hearing committee and the board, which recommended that petitioner be reinstated to the practice of law. The Supreme Court did not accept the board’s recommendation, and in an order dated March 15, 1984, denied the petition for reinstatement.
On May 24, 1985, petitioner filed another petition for reinstatement which was assigned to hearing committee [ ], consisting of [ ], which held hearings on the petition for reinstatement on September 13, and October 4, 1985.
Following these hearings, the committee submitted a report and recommendation1 based upon the findings of fact and conclusions of law in its report, which are adopted by the board and incorporated herein.
FINDINGS OF FACT
(1) Petitioner received a B.S. degree from the University of [ ] on September 8, 1950, and LL.B. on June 15, 1955. He was admitted'to the bar of the Supreme Court' of Pennsylvania on December 8, 1957, whereupon in various capacities he engaged in the practice of law until shortly before an order of disbarment was entered by the Supreme Court on October 7, 1975.
(2) Beginning in 1969 and continuing through 1975, petitioner became alcohol-dependent which adversely and materially affected his personal and professional life and his physical well-being, sub*175stantially contributing to the conduct for which he was ultimately disbarred.
(3) Following his disbarment, petitioner established residence in [J] where he resided at various intervals in his sister’s home and in his personal apartment until February 1985, when he established his residence at [K],
(4) Petitioner was unable to obtain employment following his disbarment until May 1977, at which time he was employed by [A] Construction Co. as a contract administrator in [L]. He was employed with the company until sometime in 1980, at which time the company filed bankruptcy proceedings, and petitioner’s job was terminated in consequence thereof. Thereafter, he was employed by [B] company as a contract administrator for approximately six months. Thereafter, aside from rendering gratuitous services for [C] Inc., a company owned by his brother-in-law, he was not employed until March 1986, when he was employed by [D] Inc., as a consultant. Since his employment, with [D] Inc., petitioner has worked 10 to 12 hours a day, six days a week, and earns approximately $600 a week.
(5) During the period of his disbarment, petitioner maintained his interest in law and attempted to keep abreast with the developments in the law. He reviewed all of his law school notes which he had retained, and while employed by [A] Construction Co., he reviewed the advance sheets and publications concerning the Uniform Commercial Code. He also visited the legal office of [E] in [J], and reviewed advance sheets. He attended a six-to-eight-weekend law review.'course conducted by [F] in [M], and in the fall of 1985, attended a bar review course offered by the Pennsylvania Bar Institute at *176[ ]. Additionally, he subscribed to and read periodicals concerning Pennsylvania Crimes Code and the Federal Bankruptcy Code.
(6) Subsequent to petitioner’s disbarment, he initially tempered his alcohol consumption, and since late 1979 or early 1980, he was totally abstained from alcohol. As a result thereof, petitioner has regained both his physical and mental health, and is no longer alcohol-dependent.
(7) Petitioner acknowledges that the conduct for which he was disbarred was reprehensible and expressed regret therefor.
CONCLUSIONS OF LAW
Petitioner has demonstrated, by clear and convincing evidence, that:
(1) He has the moral qualifications, competency, and learning in law required for admission to practice law in this commonwealth.
(2) His resumption of the practice of law within the commonwealth will not be detrimental to the integrity and standing of the bar or the administration of justice, nor subversive of the public interest.
DISCUSSION
Petitioner clearly met the burden of proof placed upon him concerning his competency and learning in the law required for admission to practice in this commonwealth.
What is at issue in this proceeding is whether petitioner met the burden of demonstrating by clear and convincing evidence that he has the moral qualifications and that the resumption of practice by him will be neither detrimental to the integrity and standing of the bar or the administration of justice, not subversive to the public interest.
*177Disciplinary counsel’s vigorous opposition to the petition for reinstatement is bottomed upon the belief that petitioner does not possess the requisite moral qualifications for the practice of law, and in support thereof, advances the following arguments:
(1) There is no cause and effect relationship between petitioner’s alcohol abuse and the conduct (the [G] matter) which led to his disbarment, and therefore, alcohol rehabilitation does not necessarily render him morally qualified to resume the practice of law.
(2) Petitioner’s alleged conversion or mishandling of 'certain funds entrusted to him (the [H] matter) and false testimony concerning the same.
(3) Petitioner’s failure to satisfy or otherwise challenge a judgment entered against him on June 28, 1978, in favor of [H], in the amount of $44,550.
(4) Petitioner’s alleged failure to disclose in his initial reinstatement questionnaire the existence of an IRS debt or lien (the omitted IRS lien).
(5) Petitioner’s alleged misstatement of facts concerning his failure to file federal income tax returns for the years 1969 through 1972 and the failure to pay the tax liabilities thereon.
(6) Petitioner’s alleged misstatement of facts in an application for employment (the [I] incident).
The cause and effect argument, the [H] matter, and the circumstances surrounding the failure to file federal income tax returns for the calendar years 1969, 1970, 1971 and 1972 were considered and rejected by the hearing committee ánd the board in its report of November 15, 1983, to the Supreme Court recommending reinstatement, and we are not disposed to reach a contrary result, especially since the record in both reinstatement proceedings is substantially the same. Moreover, both hearing committee [ ] and the board reach the same conclu*178sions, independent of the prior findings and conclusions of the previous hearing committee and board.
The record is replete with many differing contentions concerning petitioner’s handling of the [H] matter, his failure to file income tax returns for the calendar years 1969, 1970, 1971 and 1972, his response to inquiries concerning the same, and how these matters impact upon petitioner’s moral qualifications to practice law. We need not make a determination as to the correctness of either party’s position since, assuming the [H] and income tax return matters did in fact constitute transgressions, it would not be appropriate or fair to deny a petition for reinstatement on the basis of those transgressions since they occurred either contemporaneously with or prior to the transgression for which petitioner was disbarred and from which he now seeks reinstatement.
The focal point of an inquiry concerning the moral qualifications of a disbarred or suspended attorney to resume the practice of law should be the conduct and rehabilitiative efforts of the attorney during the period of disbarment or suspension. If the focal point of the inquiry was the period of time during which the transgressions occurred, then it would be utterly impossible for a disbarred or suspended attorney to successfully seek reinstatement.
Petitioner has not satisfied the judgment entered against him and in favor of [H], in the amount of $44,550. Although there may be uncertainties in the record, one thing is certain — petitioner does not owe [H], the sum of $44,550, and but for the fact that judgment was obtained by default, with no notice to petitioner, and with questionable service on the Secretary of the Commonwealth, judgment would not have been entered. Under these circum*179stances, the failure to pay in whole or in part does not reflect adversely upon petitioner’s moral qualifications to engage in the practice of law. Moreover, it may be amply discerned from the record that petitioner was not in a financial position to pay in whole or in part the IRS debt or lien, and therefore, his failure to do so likewise does not reflect adversely upon his moral qualifications to engage in the practice of law.
Petitioner’s failure to disclose his disbarment in an application for employment (the [I] incident) does not reflect adversely upon his moral qualifications as there was no duty under the circumstances to voluntarily disclose such disbarment and, knowing the consequences thereof, the board can well appreciate and understand why a disbarred attorney would be reluctant to voluntarily do so.
The committee correctly found no duty on his part to voluntarily make such a disclosure and that his failure to disclose his disbarment did not reflect adversely upon his moral qualifications. In fact, when his prospective employer discovered his status as a disbarred attorney, the job offer was withdrawn. It must be pointed out that there is no evidence that petitioner at any time held himself out to be a practicing attorney nor that he was authorized to practice law in any jurisdiction. The position which petitioner sought at [I] was one for which he was highly qualified and required his engineering proficiency and was not considered a legal position. When asked whether his status as a disbarred attorney affected his employability he concisely stated:
“It most assuredly did. I specifically lost the [I] job because of it. When the fact that I had been disbarred surfaced, other people ... I had several interviews and they asked me whether or not I was a licensed attorney. I indicated I was not. They asked *180why. At that point, I had to tell them that I had lost my license and that concluded the matter.”
RECOMMENDATION
Upon consideration of the testimony given, the hearing committee’s careful and thoughtful evaluation of the facts and of the objections made by disciplinary counsel to the granting of petitioner’s application for reinstatement, the board recommends to the Supreme Court that the petition for reinstatement be granted and that the costs of this proceeding by paid by petitioner.
Mr. Padova files a dissenting opinion in which Mr. McDonald & Dr. Gilbert join. Ms. Heh did not participate in the adjudiciation.

. Hearing committee member [ ] dissented from the recommendation that reinstatement be granted.